Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 1 of 12 PageID# 1112

                                                                                       T~r~j
                                                                                                I 8 2020
                                       ESCROW agreement


                  THIS ESCROW AGREEMENT (this "Atireement") is made aiic
          .2020. by and among (i) Amazon.com. Inc. and Amazon Data Services. Inc.("Amazon");
   (ii)                             ; and (iii) Citibank. N.A.. as escrow agent (tltc "Escrow Aaenl").
   The Amazon parties may be referred to collectively as "Plaintirrs,"|Defendant entitiesi may be
   referred to individually as a "Defendant" and collectively as "Defendants," Each of Plaintiffs and
   Defendants ma\ be referred to individually as a "Party" and collectively as the "Parties."

                                              RECITALS



                   WHliREAS. on April 28. 2020. the United States District Court for the Eastern
   District of Virginia (the "Court") in the matter o\'Amazon el al. v. fVDC Holdings LLC,ct a!.. Case
   No. l:2()-cv-484 (E.D.Va.) (including any related actions and appeals, the "Action") issued a
   Temporary Restraining Order (the "TRO")requiring the Defendants to place in an escrow account
   $             (the "E-scrow Amount"), which had been obtained, or would imminently be
   obtained, by Defendants or their agents, assigns, affiliates, or others acting in concert with them,
   in (he amounts of $         to                and $                to              ; and

                 WHEREAS, this Agreement sets foi1h the terms and conditions of an escrow
   agreement with respect to the aforementioned Escrow Amounl(s) to be caused to be deposited by
   the Defendants into an escrow account and to be retained therein and distributed therefrom in
   accordance with the terms of this Agreement.

                   NOW THEREFORE,in consideration ofthe foregoing and ofthe mutual covenants
   hereinafter set forth, the parties hereto agree as follows:

           1.     Annointment. The Parties hereby appoint the Escrow Agent as their escrow agent
   for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment and
   agrees to act as escrow agent in accordance with the terms and conditions set forth herein.

          2       Escrow Funds.


                 (a)     ISimultaneous with] the execution and delivery of this Agreement, the
   Defendants have caused to be deposited with the Escrow Agent the Escrow Amount in
   immediately available funds. The Escrow Agent hereby acknowledges receipt of the Escrow
   Amount, together with all products and proceeds thereof, including alt interest, dividends, gains
   and other income (collectively, the "Escrow Earnings") earned with respect thereto (collectively,
   the "Escrow Funds"), and placement of the Escrow^ Funds in a separate and distinct account (the
   "Escrow Account"), subject to the terms and conditions of this Agreement.

                 (b)     For greater certainty, all Escrow Earnings shall be retained by the Escrow-
   Agent and reinvested in the Escrow Funds and shall become part ofthe Escrow Funds; and shall
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 2 of 12 PageID# 1113
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 3 of 12 PageID# 1114
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 4 of 12 PageID# 1115
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 5 of 12 PageID# 1116
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 6 of 12 PageID# 1117
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 7 of 12 PageID# 1118
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 8 of 12 PageID# 1119
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 9 of 12 PageID# 1120
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 10 of 12 PageID# 1121
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 11 of 12 PageID# 1122
Case 1:20-cv-00484-LO-TCB Document 41-2 Filed 05/18/20 Page 12 of 12 PageID# 1123
